Citation Nr: 0116750	
Decision Date: 06/20/01    Archive Date: 06/26/01

DOCKET NO.  95-30 599	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for a gastrointestinal 
disability as secondary to use of medication used to treat a 
service-connected back disability.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from January 1952 to January 
1955.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a July 1995 rating decision of 
the Department of Veterans' Affairs (VA) Regional Office 
(RO).  In August 1997, the Board remanded the matter to the 
RO for additional action.  The RO took action in response to 
the Remand, and recently returned the veteran's appeal to the 
Board.  

The Board notes that the veteran has a pending claim for 
service connection for post-traumatic stress disorder which 
has not yet been adjudicated.  It is being developed by the 
RO.  Since it has not been adjudicated, it cannot be part of 
the Board's appellate review at this time.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's claim is of record.  

2.  A chronic gastrointestinal disorder was not manifested 
during service or for years thereafter.  

3.  Recently the veteran has been diagnosed as having chronic 
erosive gastritis gastroesophageal reflux disease and MALT 
lymphoma.  Medical authorities have causally related these 
gastrointestinal disorders to the presence of helicobacter 
pylori bacteria.  

4.  Service connection has been in effect for lumbar back 
strain since 1961, and the service connected disability has 
been rated as 40 percent disabling for many years.  The 
veteran has taken various medications for his back disability 
over the years which have included nonsteroidal anti-
inflammatory drugs.  
5.  The veteran's chronic gastrointestinal disabilities were 
not incurred or aggravated by service or present for many 
years thereafter and it cannot be causally related to his 
service connected back condition or the medications taken 
therefore.  

6.  While the veteran's service-connected back disability has 
not caused any gastrointestinal disability, the medications 
taken for that condition have  aggravated the severity of his 
erosive gastritis to some degree.  


CONCLUSIONS OF LAW

1.  Service connection for a chronic gastrointestinal 
disability is not warranted because no such condition was 
incurred or aggravated by service or present to a disabling 
degree for many years thereafter, and no such chronic 
disability can be medically recognized as being proximately 
due to or the result of service connected disability or the 
treatment therefore.  38 U.S.C.A. §§  1110, 1112 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2000).  

2.  Service connection for the degree of aggravation of 
chronic gastrointestinal disability due to use of medication 
to treat the service-connected back disability is in order.  
38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. §§ 3.322, 4.22 
(2000); Allen v. Brown, 7 Vet. App. 439 (1995).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  The Veterans Claims Assistance 
Act of 2000 (VCAA) essentially eliminates the requirement 
that a claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  The VA has a heightened duty to assist in the 
development of the veteran's claim by exhausting all 
reasonable administrative procedures to assist the veteran in 
the development of his claim.  

In May 1999, the veteran informed the RO that he had no new 
evidence to provide and he requested that his appeal be 
forwarded to the Board.  On February 20, 2001, the RO 
notified the veteran in writing of the impact of the VCAA on 
the claim.  The veteran was specifically informed of what 
information would be helpful to his case.  The following 
month, the veteran submitted VA Form 21-4138, requesting that 
the RO obtain outpatient reports from the VA Medical Center, 
Kansas City, Missouri beginning in March 2000 to support the 
claim.  The claims folder contains VA outpatient treatment 
reports beginning in March 2000, and in light of the decision 
made here, the Board concludes that it is not necessary to 
delay the decision to obtain the additional evidence noted by 
the veteran.  As such, the Board concludes that that all 
relevant evidence necessary for an equitable disposition of 
the veteran's claim is of record.  


I.  Factual Background

Service connection has been established for lumbar back 
strain since receipt of the veteran's original claim in June 
1961.  A 40 percent disability evaluation is currently in 
effect.  

The veteran's service medical records are negative for any 
complaints, findings, or diagnoses establishing that a 
chronic gastrointestinal disorder was present in service. The 
post service medical records reflect that decades elapsed 
after service before chronic gastrointestinal disability was 
manifested.  No clinician has established an etiological link 
between any current gastrointestinal disorder and the 
veteran's service or with service-connected disability or 
treatment therefor.  

VA clinical reports between July 1974 and December 1975 
include the report of the veteran's hospitalization in 
October 1975 following a gastrointestinal bleed.  X-ray 
studies failed to reveal the etiology of the bleed.  
Endoscopy revealed gastritis which was felt to be secondary 
to his ASA [aspirin] use.  The veteran was treated with 
antacids which relieved his symptoms.  The diagnosis was 
gastritis secondary to ASA.  On an outpatient visit in 
December 1975 related to chronic low back pain there was an 
impression of history of gastritis with secondary anemia 
which precluded medical treatment [for the back].  He was 
provided a brace for symptomatic relief.  That month, the 
veteran filed a claim for service connection for 
gastrointestinal bleeding secondary to medication use.  

On VA examination in May 1976, the veteran reported that he 
had been on medication for hypertension prior to his 
hospitalization in October 1975 and that his private 
physician had since changed the medication which provided 
better control of the hypertension and did not upset his 
stomach.  The veteran reported feeling greatly improved 
including having considerable energy as compared to his 
status in October 1975.  An upper gastrointestinal series the 
previous month was reported as being normal, and the 
veteran's hemoglobin was now 16.7 grams percent.  There was a 
diagnosis of status post gastritis with secondary intestinal 
hemorrhage by history, treated and resolved.  The examiner 
commented that the episode of gastritis had been due to the 
ingestion of aspirin.  

By rating decision in May 1976, the RO denied service 
connection for gastritis on the basis of the findings on VA 
examination reflecting improvement in symptoms, a normal 
upper gastrointestinal series, and the examiner's finding 
that the gastrointestinal episode which was related to 
aspirin ingestion was an acute condition and had resolved.  
In June 1976, James P. Suchsland, D.O., reported that the 
veteran suffered from recurrent acute episodes of gastritis 
which required treatment from time to time.

The veteran filed a notice of disagreement with the May 1976 
rating action and a subsequent confirmation of July 1976.  He 
was furnished a statement of the case later in July, but he 
did not file a substantive appeal.  

The VA next heard from the veteran in July 1979, when he 
requested an examination for an increase in compensation; 
reporting that his condition had become much worse and he was 
receiving treatment.  

The VA examination of October 1979 was directed to the 
veteran's back.  He listed numerous complaints and reported 
that he had to take Tylenol 3 in order to be able to do 
anything, but he expressed no gastrointestinal complaints.  

When the veteran was hospitalized by the VA in November 1982, 
it was noted that he had had a gastrointestinal bleed in 1975 
by history which had been worked up without the source being 
found.  During the 1982 hospitalization, it was felt that the 
veteran had gastritis secondary to increased use of Anacin 
and aspirin, but other sources of the bleed were to be ruled 
out.  His symptoms subsided during the hospitalization 
leading to the conclusion that the ingestion of Anacin and 
aspirin had caused his problem.  He was to be followed on an 
outpatient basis. 

VA outpatient treatment reports from August 1980 to August 
1986, reflect gastrointestinal symptoms and additional 
incidents of gastrointestinal bleeding.  The veteran was 
treated with Tagamet and antacids.  An upper gastrointestinal 
series was negative in December 1982.  

In October 1986, the veteran filed a claim for service 
connection for a stomach condition secondary to medication 
taken for his service-connected back disorder.  

By a rating decision in December 1986, the RO found that the 
evidence continued to be negative for a diagnosis of a 
chronic gastrointestinal disorder which might be related to 
treatment for the service-connected back disorder.  

VA outpatient treatment reports for the period from August 
1986 to April 1987 reflect that by the end of this period the 
veteran felt good except for intermittent back pain.  

VA outpatient treatment reports for the period from March to 
July 1988 and September 1988 to March 1989 reflect that the 
veteran continued to have complaints related to hypertension 
and his back.  In March 1989, the veteran reported that his 
back was much better, but his hypertension was poorly 
controlled.  Motrin was discontinued.  

In October 1990, pathologic surgical analysis of two gastric 
ulcers by the VA revealed chronic inflammation with bacteria 
consistent with helicobacter pylori.    

On endoscopic examination by the VA in November 1994, the 
duodenum was normal and there was no evidence of duodenitis, 
duodenal ulcers, nodules, diverticula, intrinsic or extrinsic 
masses, or polyps in the duodenum, duodenal bulb, or pylorus.  
The stomach revealed a nodule in the antrum.

On VA Form 21-4138, dated in December 1994, the veteran 
reported that from 1955 to 1976 he visited VA hospitals for 
recurring back pain and was treated with Darvon.  Reportedly, 
in 1976, Dr. Bryan from Wheeling Missouri, advised the 
veteran that the Darvon was tearing up his stomach and he 
should stop it.  The veteran indicated that he had not taken 
any Darvon since 1976, but that he had been advised that the 
long term effects of taking Darvon were still affecting his 
stomach.  

The veteran's examination by the VA in February 1995 provides 
a detailed historical description of the veteran's 
gastrointestinal status.  The history was recorded that the 
veteran had ulcer disease which had its onset in 1976.  He 
reported that he had been taking Darvon for back pain, and 
that his physicians told him that this had caused stomach 
problems and ulcer disease.  Since that time, he had had mild 
nausea, and occasional black tarry stools.  He reported 
several hospitalizations for exacerbation of ulcer problems 
and reported intolerance to nonsteroidal anti-inflammatory 
drugs.  He described recent treatment for helicobacter 
pylori.  His medication at the time of the examination was 
Zantac.  

On physical examination his weight was 223 pounds, and he was 
not anemic.  He denied periodic vomiting, and described only 
occasional mild nausea.  He had had no recent melena with 
gastrointestinal bleed.  For the most part he was pain free, 
but when he did have pain, it was in the epigastric area.  
The diagnosis was history of ulcer disease in the past, 
related to Darvon.  

On VA examination in June 1995, the recorded medical history 
was that the veteran had had peptic ulcer disease with the 
onset in 1975 to 1976 at which time he was having low back 
pain for which he was given Darvon.  After review of the 
record, the examiner commented that the veteran has had 
multiple gastric complaints most of which were related to 
aspirin and Anacin use; that both medications were 
"nonprescribed" by the VA, and that there was documentation 
in the file that he was to avoid these medications.  The 
veteran's other problem was a chronic helicobacter pylori 
infection which was last treated in January 1995 and 
evidently persisted.  The examiner opined that neither of 
these problems could be related to the veteran's use of 
medications prescribed by the VA for his low back pain.  The 
assessment based on examination was gastritis secondary to 
nonprescribed nonsteroidal anti-inflammatory agents as well 
as gastritis secondary to chronic helicobacter pylori 
infection.  

In September 1995, friends and family members provided 
statements that they had known the veteran for years and that 
he had taken very few, if any, aspirin or Anacin during that 
time.  

In October 1997, Alta W. Eitel, D.O., reported that he had 
been the veteran's family physician since 1950 and that the 
veteran had had severe stomach problems, ulcers, and back 
problems for which medication was required now and would be 
for the remainder of his life.  

On VA examination in November 1997, there were diagnoses of 
gastroesophageal reflux disease (GERD) and hemorrhagic 
gastritis. In November 1998 the examiner who conducted the 
November 1997 examination reviewed the evidence and commented 
on it.  It was his opinion that the veteran has erosive 
gastritis and early MALT lymphoma caused by helicobacter 
pylori.  He felt it was obvious that nonsteroidal anti-
inflammatory agents could aggravate erosive gastritis, 
however, the veteran's gastritis and MALT lymphoma were 
clearly due to helicobacter pylori.  Given that the veteran 
suffered from gastritis, gastric erosions, and gastric ulcer, 
he was more likely to suffer from [increased] severity of 
those diseases caused by helicobacter pylori infection.  The 
helicobacter pylori infection might well have preceded his 
use of nonsteroidal anti-inflammatory agents.  The examiner 
concluded that it was difficult to establish the role played 
by the nonsteroidal anti-inflammatory agents.  After review 
of the medical literature, including two gastroenterology 
texts and studies in the New England Journal of Medicine, the 
examiner further responded that patients who ingest 
nonsteroidal anti-inflammatory agents chronically have been 
shown to have a prevalence of helicobacter pylori that is 
comparable to the general population.  Other studies 
suggested that helicobacter pylori was not a risk factor for 
nonsteroidal anti-inflammatory agent induced mucosal damage 
and, if anything, the result of the studies found that 
helicobacter pylori infection protected against nonsteroidal 
anti-inflammatory agent induced damage presumably by 
infection induced acid anti-secretory effects.  

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated by service.  38 
U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303(a) (2000).  
Also, disability which is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  38 C.F.R. 3.310 (2000). Furthermore, when 
aggravation of a veteran's nonservice-connected condition is 
proximately due to or the result of a service-connected 
disability, the veteran shall be compensated for the degree 
of disability (but only that degree) over and above the 
degree of disability existing prior to that aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Here, the veteran has not claimed entitlement to service 
connection on a direct basis, and the evidence confirms that 
his gastrointestinal disabilities were not incurred or 
aggravated during service and were not present until many 
years later.   He contends that he developed gastrointestinal 
disorders as a result of taking analgesic medications such as 
Darvon for his service-connected chronic lumbar back strain.  
While the veteran may describe his symptoms, where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence to that effect is 
required.  Grottveit v. Brown, 5 Vet. App. 91 (1993).  In 
essence, the question becomes whether there is a current 
medical opinion or medical diagnosis establishing that the 
veteran's currently diagnosed chronic erosive  gastritis, or 
his other diagnosed gastrointestinal disabilities are 
secondary to medication taken for treatment of the service-
connected back disorder.  

Under 38 C.F.R. § 3.310 the veteran would be entitled to 
service connection on a secondary basis for gastrointestinal 
disability if he developed a chronic gastrointestinal 
disability due to his service-connected low back disability.  
The concept of secondary service connection includes the 
development of a disability due to the use of medications to 
control the pain, or any other manifestation, of a service-
connected disability, whether those medications were 
prescription or non-prescription, or provided by VA or 
another source.  

The earlier decisions by the RO denying service connection 
for gastrointestinal disability on a secondary basis were 
appropriate based on the evidence then of record.  
Specifically, there was no diagnosis of, or clinical support 
for, a diagnosis of chronic gastrointestinal disability.  The 
veteran had what evidence furnished by private and VA 
physicians reflected were acute episodes of gastrointestinal 
distress.  To the extent that they were related to the use of 
pain medication, the evidence showed that the problem became 
asymptomatic, with no remaining clinical findings, following 
treatment.  

However, the most recent VA examinations establish that the 
veteran now has chronic gastrointestinal disability, 
currently characterized as erosive gastritis and early MALT 
lymphoma caused by helicobacter pylori infection.  There was 
no manifestation of chronic gastrointestinal disability 
during service or for years thereafter, and the helicobacter 
pylori infection is of relatively recent inception and 
unrelated to service.  In light of these findings it follows 
that there is no clinical support for a conclusion that the 
veteran currently has a chronic gastrointestinal disorder 
which is of service origin, or that he has any chronic 
gastrointestinal disorder which can be considered as 
proximately due to or the result of the service connected 
back disability, including the medication taken for the it.  

The remaining issue for consideration is whether service 
connection for some portion of his gastrointestinal 
disability is in order pursuant to Allen v. Brown, 7 Vet. 
App. 439 (1995).  That is, is he entitled to a finding of 
service connection based on aggravation of a non-service-
connected gastrointestinal disability due to medication taken 
to alleviate pain caused by his service-connected back 
disorder.  Although the contribution of the nonsteroidal 
anti-inflammatory agents to the overall level of his current 
chronic gastrointestinal disorders is unclear, it appears 
that the most recent and definitive medical opinion has found 
it reasonably probable that it is implicated to some degree.  
In the judgment of the Board, this involvement meets the 
Allen standard as set forth above.  The Board reiterates that 
the chronic erosive gastritis is of recent vintage, and 
unrelated to service.  The medical evidence reflects that his 
chronic gastrointestinal disorders have been caused by 
nonservice-connected helicobacter pylori infection.  
Accordingly, it is the decision of the Board that medication 
taken for pain caused by the veteran's service-connected low 
back condition has no more than aggravated the veteran's now 
chronic conditions.  On this basis, the veteran is entitled 
to service connection for that increment of the veteran's 
gastrointestinal disorders due to the medications he took to 
control his back pain under Allen.  Further, in reaching this 
conclusion, it should be understood that the Board has 
resolved all doubt in favor of the veteran.  38 U.S.C.A. § 
5107.  


ORDER

Entitlement to service connection for that degree of 
disability (but only that degree) by which the veteran's 
chronic gastrointestinal disabilities have been aggravated 
over and above the level of disability which would be present 
otherwise is established.  Allen v. Brown, supra., 38 C.F.R. 
§§  3.322, 4.22.  To this limited extent, the appeal is 
granted.  



		
	ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals


 

